The opinion of the court was delivered by
Minturn, J.
My consideration of the grounds advanced for this motion convinces me that they are both without factual or legal merit. The motion is predicated upon the -contention that the defendant when he entered the plaintiff’s bed- chamber at night and laid hold of the plaintiff in her bed. against her will, did not do so “outrageously” as the statute provides, but rather as the common law phrase has it molliter manus imposuit. The word “outrage” has always been applied in popular phrase to such an act as that in question, and the creation by legislative provision of an adjective or an adverb from the popular substantive, simply applies the popular cognomen to an act of willful trespass which if the •allegation be true was undertaken in gross violation of personal rights and human decency.
*480The order to hold to bail is otherwise sufficient under the authority of the Court of Errors and Appeals in Kein v. Katz, 92 N. J. L. 406, where the rule is laid down that the order is sufficient without reciting in detail the evidence by which the facts are established to the satisfaction of the commissioner.
The motion to quash will be denied, with costs.